DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 12 is objected to because of the following informalities:   Line 6 of claim states “battery back” examiner believes this is a typo and should be –battery pack-- .  Appropriate correction is required. Claim 12 will be  treated on the merits as if it were battery pack. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 12, is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Koenen et al, US 2015/0345459 A1 printed Dec. 3, 2015.
Koenen discloses a system for starting an engine electric motor (starter), the system comprising: a battery pack enclosed in a housing (rechargeable lithium-ion battery 1020) having a battery connection assembly (see paragraphs[0083] ,[0100], figures 14, 22) for connecting to the electric motor with at least one lithium-based rechargeable cell therein and associated means for turning the at least one lithium-based rechargeable cell ON or OFF, (see paragraph [0090]) wherein the battery pack is configured to store a reserve within the at least one lithium-based rechargeable cell that is sufficient to start the engine electric motor, and wherein the battery pack can be activated by the associated means for turning the at least one lithium-based rechargeable cell ON or OFF to access the reserve to start the engine electric motor.
Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Almeida US Patent Application Publication US  2020/0169114 A1, Published May 28 2020.
Regarding claims 1 and 12, Almeida discloses an auxiliary battery pack (120) for powering an electric engine motor having a battery connection assembly for connecting to the electric motor with at least one lithium-based rechargeable cell therein (see claim 5) and associated means for turning the at least one lithium-based rechargeable cell ON or OFF, (see Abstract) 
wherein the battery pack is configured to store a reserve within the at least one lithium-based rechargeable cell that is sufficient to start the engine electric motor, and wherein the battery pack can be activated by the associated means for turning the at least one lithium-based rechargeable cell ON or 
Regarding claims 2, 3, 13, and 14. Almeida discloses the auxiliary battery pack comprising remote means (smartphone 160) for turning the battery pack on or off remotely. (abstract)
Regarding claims 4 and 15, Almeida discloses the remote means is a smartphone. See paragraph [0028]
Regarding claims 5 and 16, Almeida discloses wherein the remote means includes a user interface having at least one a button to activate the auxiliary battery pack. See paragraph [0028]
Regarding claims 6 and 17, Almeida discloses wherein the smartphone (the remote means) connects with the receiver with short-wavelength ultra-high frequency radio waves having frequencies that fall within the range of about 2.4 GHz to about 2.485 GHz which is the range of most common WiFi . See paragraph [0040] 
Regarding claims 7 and 18, Almeida further comprising means for visually displaying the status of the connection between the remote means and the receiver. [see paragraph [0056]
Regarding claims 8 and 19, Almeida discloses the remote means (smartphone) inherently communicates with the receiver with radio waves having frequencies that fall within the range of about 400 MHz and about 2100 MHz. In the United States, there are the four major frequency bands in use: 
698-806 MHz (700 MHz Band)
806-849/851-896 MHz (800 MHz Band)
1850-1910/1930-1990 MHz (PCS Band)
1710–1755/2110–2155 MHz (AWS Band)

Regarding claim 10 Almeida discloses wherein said battery connections are permanent with ring terminals (142,150) connectors. (See figure 6)
Regarding claim 11, Almeida discloses a housing (120) for holding the battery pack. See figure 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/              Examiner, Art Unit 3747            


/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747